COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JONATHAN RAY TUCKER,                            §
                                                                No. 08-19-00016-CR
                                Appellant,        §
                                                               Appeal from the 297th
  v.                                              §
                                                               Judicial District Court
   THE STATE OF TEXAS,                            §
                                                              of Tarrant County, Texas
                                Appellee.         §
                                                                  (TC# 1518931D)
                                                  §

                                       JUDGMENT


       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF FEBRUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.